            Case 1:19-cv-10407-LTS Document 5 Filed 03/26/19 Page 1 of 5



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

                                               )
JONATHAN MULLANE,                              )
                                               )
         Plaintiff,                            )
                                               )
v.                                             )      Civil No. 19-10407-LTS
                                               )
RALPH D. GANTS, et al.,                        )
                                               )
         Defendants.                           )
                                               )

                                 MEMORANDUM AND ORDER

                                          March 26, 2019

SOROKIN, J.

         For the reasons set forth below, the Court allows Plaintiff’s motion for leave to proceed

in forma pauperis and dismisses the complaint pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).

I.       BACKGROUND

         Jonathan Mullane, proceeding pro se, commenced this action against two state court

judges and the Attorney General for the Commonwealth of Massachusetts. See Docket No. 1.

With his complaint, Mullane filed a motion for leave to proceed in forma pauperis. See Docket

No. 2.

         Plaintiff’s complaint is brought pursuant to 42 U.S.C. § 1983 and is captioned “Ex Parte

Young Complaint for Injunctive and Declaratory Relief.” The complaint consists primarily of a

recounting of events surrounding Mullane small claims action against Barclays Bank Delaware

(“Barclays”) in Cambridge District Court as well as his unsuccessful efforts to appeal from, and

seek a jury trial concerning, a judgment entered in favor of Barclays as to both Mullane’s claims

and Barclays’ counterclaims. Specifically, Mullane contends that his Seventh Amendment right
           Case 1:19-cv-10407-LTS Document 5 Filed 03/26/19 Page 2 of 5



to a jury trial was violated when the district court judge denied Mullane’s request for a jury trial

on Barclay’s counterclaim. Mullane further complains that the Chief Justice of the Supreme

Judicial Court denied Mullane’s request for extraordinary relief. Because there was no trial and

no entry of final judgment, Mullane argues that the instant action is not barred by the Rooker-

Feldman doctrine. Additionally, Mullane argues that this federal court should not abstain from

hearing his claims because there is no adequate state remedy and the claims pertain to

substantive constitutional rights.

       For relief, Mullane seeks, among other things, declaratory relief as well as “a mandatory

injunction and order barring enforcement of the unconstitutional state court judgment against

Plaintiff.” See Complaint, p. 10 (prayer for relief).

 II.   SCREENING

       When a plaintiff seeks to file a complaint without prepayment of the filing fee,

summonses do not issue until the Court reviews the complaint and determines that it satisfies the

substantive requirements of 28 U.S.C. § 1915. Section 1915 authorizes federal courts to dismiss

a complaint sua sponte if the claims therein lack an arguable basis in law or in fact, fail to state a

claim on which relief may be granted, or seek monetary relief against a defendant who is

immune from such relief. See 28 U.S.C. § 1915(e)(2). An action or claim is frivolous if “it lacks

an arguable basis either in law or in fact.” Neitzke v. Williams, 490 U.S. 319, 325 (1989).

        Additionally, a district court has inherent authority to dismiss a frivolous or malicious

complaint sua sponte. Lopez v. Baker, No. 18-10183-LTS, 2012 WL 2170325, at *l (D. Mass.

May 10, 2018) (citing Mallard v. United States District Court, 490 U.S. 296, 307-08(1989);

Fitzgerald v. First East Seventh Street Tenants Corp., 221 F.3d 362, 363-64 (2d Cir. 2000)).




                                                  2
           Case 1:19-cv-10407-LTS Document 5 Filed 03/26/19 Page 3 of 5



In conducting this review, the Court liberally construes the plaintiff’s pleadings because he is

proceeding pro se. See Haines v. Kerner, 404 U.S. 519, 520-21 (1972).

III.   DISCUSSION

       Although the status of Mullane’s state court actions are not entirely clear from the

complaint, Mullane is clearly dissatisfied with the state court rulings in his case against Barclays,

and the ruling on Barclays’ counterclaim in particular. Mullane argues that the Rooker-Feldman

and the Younger doctrines are not applicable, however, his legal position is based on a misguided

reading of the law. This action either is barred by the Rooker Feldman or the Younger abstention

doctrine because Mullane is either impermissibly seeking the assistance of this federal court in

reviewing a state court judgment or in interfering with an on-going state proceeding. The Court,

therefore, either has no jurisdiction or should abstain from exercising its jurisdiction.

       As an initial matter, the federal Anti–Injunction Act, 28 U.S.C. § 2283, prohibits a federal

court from granting an injunction to stay proceedings in a state court except in very limited

circumstances, none of which apply here.

       To the extent that proceedings are ongoing in state court, the Court will abstain from

exercising jurisdiction under Younger v. Harris, 401 U.S. 37 (1971). Under Younger, a federal

court must abstain from reaching the merits of a case over which it has jurisdiction if it “would

interfere (1) with an ongoing state judicial proceeding; (2) that implicates an important state

interest; and (3) that provides an adequate opportunity for the federal plaintiff to advance his

federal constitutional challenge.” Rossi v. Gemma, 489 F.3d 26, 34–35 (1st Cir. 2007).

Mullane’s request for this federal court to interfere with any of his pending proceedings in a

Massachusetts state court warrants Younger abstention.




                                                  3
           Case 1:19-cv-10407-LTS Document 5 Filed 03/26/19 Page 4 of 5



        To the extent Mullane challenges a state court judgment, the Rooker-Feldman doctrine

deprives this court of subject matter jurisdiction. See Rooker v. Fid. Trust Co., 263 U.S. 413

(1923); D.C. Court of Appeals v. Feldman, 460 U.S. 462 (1983). “Under the Rooker-Feldman

doctrine, ‘lower federal courts are precluded from exercising appellate jurisdiction over final

state-court judgments.’” Tyler v. Supreme Judicial Court of Massachusetts, 914 F.3d 47, 50 (1st

Cir. 2019) (quoting Lance v. Dennis, 546 U.S. 459, 463 (2006)). The doctrine prevents federal

district courts from exercising jurisdiction over “cases brought by state-court losers complaining

of injuries caused by state-court judgments rendered before the district court proceedings

commenced and inviting district court review and rejection of those judgments.” Exxon Mobil

Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005). Here, Mullane seeks federal

district court review of state court rulings because he believes that the rulings are wrong and

injurious to him. Despite Mullane’s argument to the contrary, this court finds that Mullane had

an adequate opportunity to raise his federal claims in the state proceedings. To adjudicate such

claims, this federal court would necessarily be called upon to review the validity of the state

courts’ orders, which is precluded by the Rooker-Feldman doctrine.

        Although the Court often affords pro se plaintiffs an opportunity to amend a complaint in

recognition that “basic fairness, as well as ‘sound prudential reasons,’ counsel against most uses

of the power to dismiss cases sua sponte,” Gonzalez–Gonzalez v. United States, 257 F.3d 31, 37

(1st Cir. 2001), this is one of those cases in which it “is crystal clear that the plaintiff cannot

prevail and that amending the complaint would be futile.” Id. at 36–37. The Court declines to

exercise supplemental jurisdiction pursuant to 28 U.S.C. 1367(c)(3).

IV.     CONCLUSION




                                                   4
          Case 1:19-cv-10407-LTS Document 5 Filed 03/26/19 Page 5 of 5




       Accordingly,

       1. The motion to proceed in forma pauperis is GRANTED.

       2. This action is DISMISSED pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii), and the clerk is

directed to enter an Order of Dismissal.


                                                  SO ORDERED.


                                                   /s/ Leo T. Sorokin
                                                  Leo T. Sorokin
                                                  United States District Judge




                                              5
